Case 0:18-cv-62647-BB Document 7 Entered on FLSD Docket 12/10/2018 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

                                Case No. 0:18-cv-62647-BLOOM


 SURE SPORTS LENDING, LLC,
 A Limited Liability Company,

                Plaintiff,

 v.

 JASON PETERS,

             Defendant.
 ____________________________________/

        JASON PETERS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT
      AND INCORPORATED MEMORANDUM OF LAW IN SUPPORT THEREOF

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant, Jason Peters (“Peters”),

 hereby moves to dismiss the Complaint [ECF No. 1] filed by Plaintiff, Sure Sports Lending, LLC

 (“SSL”), with prejudice, due to SSL’s inability to state any viable cause of action against Peters.

                                           OVERVIEW

        SSL’s Complaint should be dismissed because it lacks the most basic elements of a breach

 of contract claim – the existence of a valid and enforceable contract and recoverable damages. In

 yet another example of a shakedown of a professional athlete by a business engaged in

 questionable money lending practices, SSL’s entire case against Peters is predicated upon an

 illegal and unenforceable Fee Agreement, pursuant to which SSL acted as a loan broker for Peters

 and assessed him an “advance fee” that SSL seeks to collect in this action. In addition to the

 illegality and unenforceability of the Fee Agreement, SSL is not entitled to the $180,000.00 that it

 seeks to recover from Peters, be it under the terms of the Fee Agreement or otherwise because SSL




                                                  1
Case 0:18-cv-62647-BB Document 7 Entered on FLSD Docket 12/10/2018 Page 2 of 10




 admittedly rendered no services to Peters in connection with the transaction at issue. These fatal

 deficiencies in SSL’s Complaint cannot be remedied, which warrants dismissal of the entire case,

 with prejudice.

                                  MEMORANDUM OF LAW

        As further explained below, SSL’s Complaint should be dismissed, with prejudice,

 because: 1) the Fee Agreement upon which it is based is illegal pursuant to Florida’s Loan Broker

 Act and is therefore unenforceable; 2) the plain language of the Fee Agreement does not entitle

 SSL to receive compensation for loan transactions in which SSL does not render any services; and

 3) SSL suffered no damages as a result of the conduct alleged in the Complaint.

 I.     Summary of SSL’s Factual Allegations

         SSL holds itself out as a Pennsylvania limited liability company that is in the business of

 providing “underwriting services” to borrowers, “including, without limitation, connecting

 potential borrowers to clientele that they otherwise would not be afforded the opportunity to loan

 from.” Compl. ¶¶ 1, 21. The Complaint states that on February 25, 2016, SSL entered into what

 is described as a Fee Agreement 1 with Peters, pursuant to which Peters “agreed to pay SSL a fee

 equal to Four Percent (4%) of the gross amount or loan commitment received by [Peters] pursuant

 to underwriting services performed by SSL on [Peters’] behalf.” Id. at ¶ 6 and Exhibit A thereto,

 Section A. The Complaint further states that Peters “agrees not to obtain financing from Lenders

 or equity participants supplied by SSL, either directly or through third parties, without prior

 express written consent of SSL, for a period of 36 months from the date of the Agreement.” Id. at

 ¶¶ 8, 17 and Exhibit A thereto, Section D. The Complaint does not reference any provision in the




 1
   The Fee Agreement states that it “shall be governed by the laws of the state of Florida.” Compl.
 ¶ 5, and Exhibit A thereto, Section F.


                                                 2
Case 0:18-cv-62647-BB Document 7 Entered on FLSD Docket 12/10/2018 Page 3 of 10




 Fee Agreement stating that SSL is entitled to compensation from Peters in connection with any

 loans that SSL is not involved in procuring, nor does the Agreement contain any such provision.

 Compl., Exhibit A.

        SSL claims that on August 18, 2017, it “attained a loan” for Peters in an unspecified amount

 through Cornerstone Capital, a lender. Id. at ¶¶ 10, 18. Thereafter, on April 20, 2018, Peters

 allegedly obtained a separate $4,500,000.00 loan directly from Cornerstone Capital without the

 written consent of SSL, conduct that SSL contends constitutes a breach of the Fee Agreement. Id.

 at ¶¶ 11-12, 19-23. After unsuccessfully demanding payment of $180,000.00 from Peters, which

 amounts to 4% of the $4,500,000.00 loan from Cornerstone Capital that SSL had no involvement

 in procuring, SSL is now suing Peters for this amount. Id. at ¶¶ 13, 23.

 II.    Argument

        A.      Motion to Dismiss Standard

        “When the allegations of the complaint, however true, could not raise a claim for

 entitlement to relief, this basic deficiency should be exposed at the point of minimum expenditure

 of time and money by the parties and the court.” Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955,

 1966 (2007). Thus, “a plaintiff’s obligation to provide the ‘grounds’ for ‘entitlement to relief’

 requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

 action will not do.” Twombly, 127 S.Ct. at 1964-65; Smith v. Under Armour, Inc., Case No. 08-

 22835-CIV, 2008 WL 5486764, at *1 (S.D. Fla. Dec. 18, 2008). That is, “a complaint’s factual

 allegations must be enough to raise a right to relief above a speculative level.” Twombly, 127 S.Ct.

 at 1965; Smith, 2008 WL 5486764, at *1. 2 It thus follows that dismissal of a complaint is



 2
   Although the well-pled factual allegations in a complaint are to be accepted as true at the motion
 to dismiss stage, a “district court is not required to accept as true [plaintiff]’s conclusions of law
 when considering a Rule 12(b)(6) motion to dismiss. On the contrary, the court may make its own


                                                   3
Case 0:18-cv-62647-BB Document 7 Entered on FLSD Docket 12/10/2018 Page 4 of 10




 warranted under Rule 12(b)(6) “when, on the basis of a dispositive issue of law, no construction

 of the factual allegations will support the cause of action.” Glover v. Liggett Group, Inc., 459 F.

 3d 1304, 1308 (11th Cir. 2006); Marshall County Bd. of Educ. v. Marshall County Gas Dist., 992

 F. 2d 1171, 1174 (11th Cir. 1993).

         B.      The Fee Agreement is Illegal Under Florida Law and is Therefore
                 Unenforceable

         SSL’s Complaint should be dismissed because the Fee Agreement upon which it is based

 is a loan broker contract pursuant to which SSL seeks to assess and collect an advance fee from

 Peters, which is illegal pursuant to Florida’s Loan Broker Act. To state a breach of contract claim

 in Florida, a plaintiff must plead and establish: (1) the existence of a valid and enforceable contract;

 (2) a material breach of that contract; and (3) damages resulting from the breach. Vega v. T-Mobile

 USA, Inc., 564 F.3d 1256, 1272 (11th Cir. 2009). Importantly, “[t]he right to contract is subject to

 the general rule that the agreement must be legal and if either its formation or its performance is

 criminal, tortious or otherwise opposed to public policy, the contract or bargain is illegal [....] [and]

 [w]here a statute imposes a penalty for an act, a contract founded upon said act is considered

 void in Florida.” Thomas v. Ratiner, 462 So.2d 1157, 1159 (Fla. 3d DCA 1984) (emphasis added);

 Power Fin. Credit Union v. Nat'l Credit Union Admin. Bd., 494 F. App’x 982, 986 (11th Cir. 2012)

 (noting that a contract which violates a provision of a statute is void and illegal and, will not be

 enforced in Florida courts.)

         SSL’s activities, as described in the Complaint and the Fee Agreement, fall squarely within

 the definition of a loan broker under Florida’s Loan Broker Act, which states:



 determination of the legal issue. . . .” Solis-Ramirez v. U.S. Dept. of Justice, 758 F. 2d 1426, 1429
 (11th Cir. 1985). “Indeed, when the exhibits contradict the general and conclusory allegations of
 the pleading, the exhibits govern.” Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1205–06 (11th Cir.
 2007).


                                                    4
Case 0:18-cv-62647-BB Document 7 Entered on FLSD Docket 12/10/2018 Page 5 of 10




        Loan broker means any person […] who: (a) For or in expectation of consideration
        arranges or attempts to arrange or offers to fund a loan of money, a credit card, or
        a line of credit; (b) For or in expectation of consideration assists or advises a
        borrower in obtaining or attempting to obtain a loan of money, a credit card, a line
        of credit, or related guarantee, enhancement, or collateral of any kind or nature […].

 Fla. Stat § 687.14(4). As alleged in the Complaint, SSL provided “underwriting services” under

 the Fee Agreement that include “connecting potential borrowers to clientele that they otherwise

 would not be afforded the opportunity to loan from.” Compl. ¶ 21 (emphasis added); see also

 Compl. ¶ 6 and Exhibit A thereto, Section A. Thus, the Fee Agreement is a contract for SSL to

 provide loan brokering services to Peters. 3

         The Complaint also states that “[a]ccording to the [Fee] Agreement, Peters agreed to pay

 SSL a fee equal to Four Percent (4%) of the gross amount or loan commitment received by Peters

 pursuant to underwriting services performed by SSL on Peters’ behalf.” Compl. ¶ 6 and Exhibit

 A thereto, Section A. This type of “consideration which is assessed or collected, prior to the

 closing of a loan, by a loan broker” qualifies as an “advance fee” under Florida’s Loan Broker Act.

 Fla. Stat. § 687.14(1). Consequently, the $180,000.00 that SSL seeks to collect from Peters

 pursuant to the Fee Agreement constitutes an “advance fee” assessed by SSL in exchange for SSL

 providing loan broker services to Peters.

        Section 687.141(1), Florida Statutes, states that “[n]o loan broker shall assess or collect an

 advance fee from a borrower to provide services as a loan broker.” In addition to constituting a

 violation of the Florida Loan Broker Act, assessing or collecting an advance fee from a borrower

 for services rendered as a loan broker is a felony in the third degree. Fla. Stat. § 687.146 (“Whoever

 violates any provision of this act commits a felony of the third degree […]). The Fee Agreement



 3
   Regardless of SSL’s characterization of its services as “underwriting services,” the proper
 standard is whether the services provided and actions taken by SSL qualify as activities of a loan
 broker, as defined by the Florida legislature. See Fla. Stat. § 687.14(4).


                                                   5
Case 0:18-cv-62647-BB Document 7 Entered on FLSD Docket 12/10/2018 Page 6 of 10




 is therefore void because it is founded on the assessment and/or collection of an advance fee by a

 loan broker, which is illegal in Florida. 4 See Thomas, 462 So.2d at 1159 (holding that a contract

 in violation of a Florida statute is void).

         C.      SSL is not Entitled to Recover any Damages from Peters Pursuant to the
                 Fee Agreement or Otherwise

         Even if the Fee Agreement was not an unenforceable illegal contract, SSL would have no

 basis upon which to recover the $180,000.00 in supposed damages that it seeks from Peters.

 Federal Rule of Civil Procedure 10(c) dictates that a copy of a written instrument that is an exhibit

 to a pleading is a part of the pleading for all purposes, including a Rule 12(b)(6) motion. Berry v.

 Keller, 157 Fed. Appx. 227, 228 (11th Cir. 2005); Solis-Ramirez, 758 F. 2d at 1430. When the

 allegations of a complaint are contradicted by an attached exhibit or other document, the

 attachment governs and must be considered in ruling on a motion to dismiss. Griffin Indus. Inc.,

 496 F. 3d at 1206; Hap v. Toll Jupiter Ltd. Partnership, Case No. 07-81027-CIV, 2009 WL

 187938, at *2 (S.D. Fla. Jan. 28, 2009). Thus, if a contract attached as an exhibit to the complaint

 demonstrates that the plaintiff’s claim for relief lacks merit, the claim should be dismissed. Siedle

 v. Nat’l Assoc. Sec. Dealers, Inc., 248 F.Supp.2d 1140, 1143 (M.D. Fla. 2002); Jacksonville

 Newspaper Printing Pressmen & Assistants’ Union No. 57 v. Florida Pub’g Co., 340 F.Supp. 993,

 995 (M.D. Fla. 1972) (“[i]t follows that where plaintiff’s cause of action arises out of a contract

 which is attached to his complaint as an exhibit, and where such contract shows unambiguously

 on its face that the relief prayed for is not merited, then dismissal is appropriate.”).




 4
   Based on this conduct by SSL, Peters may also assert one or more causes of action against SSL
 for damages resulting from any advance fees previously paid to SSL on other loan transactions,
 and may also seek punitive damages and recovery of attorney’s fees and costs in connection
 therewith. Fla. Stat. § 687.147(1).


                                                    6
Case 0:18-cv-62647-BB Document 7 Entered on FLSD Docket 12/10/2018 Page 7 of 10




        The allegations in the Complaint are that the terms of the Fee Agreement entitle SSL to a

 fee of 4% of the gross amount or loan commitment received by Peters pursuant to services actually

 rendered by SSL. Compl. ¶ 6 and Exhibit A thereto, Section A. Contrary to SSL’s conclusory

 allegations (Compl. ¶¶ 13, 23), however, the Fee Agreement does not state that SSL is entitled to

 receive any compensation in connection with transactions in which it renders no services to Peters.

 Compl., Exhibit A.      In its Complaint, SSL disavows any involvement in procuring the

 $4,500,000.00 loan that Peters obtained from Cornerstone Capital in April 2018 (Id. at ¶¶ 11-13,

 19-23), which means that based on the plain language of the Fee Agreement, SSL is not entitled

 to the $180,000.00 fee that it seeks.

        Beyond the terms of the Fee Agreement, it is also well-settled that “the purpose of

 compensatory damages is to compensate, not to punish defendants or bestow windfalls on

 plaintiffs,” such that SSL may not recover damages “in excess of the amount which represents the

 loss actually inflicted by the action of [Peters].” MCI Worldcom Network Svcs. v. Mastec, Inc.,

 995 So. 2d 221, 223-24 (Fla. 2008). As declared by the Florida Supreme Court:

        the fundamental principle of the law of damages is that the person injured by breach
        of contract or by wrongful or negligent act or omissions shall have fair and just
        compensation commensurate with the loss sustained in consequence of the
        defendant’s act which gives rise to the action. In other words, the damages awarded
        should be equal to and precisely commensurate with the injury sustained.

 Id. at 224. In MCI Worldcom, Mastec (the defendant) inadvertently severed one of MCI’s

 underground fiber-optic cables, which remained unrepaired for 97 hours. Id. at 222. MCI,

 however, “did not suffer a disruption of its service because it was able to redirect the

 telecommunications traffic from the damaged cable to other cables in its system, [and] [a]s a result,

 MCI avoided any loss of profits.” Id. The Florida Supreme Court agreed with Mastec that the

 “purpose of compensatory damages would be frustrated” if MCI were awarded damages for not




                                                  7
Case 0:18-cv-62647-BB Document 7 Entered on FLSD Docket 12/10/2018 Page 8 of 10




 having use of the damaged cable because “Mastec would essentially be punished for damaging

 MCI’s fiber-optic cable while MCI received a windfall.” Id. at 223. Explaining its decision that

 MCI was not entitled to such damages, the Court stated that “[b]ecause MCI did not actually suffer

 the loss of use of its telecommunications services … [a]ny damages to MCI based on rental

 replacement are purely theoretical.” Id. at 229-230.

        SSL allegedly rendered services to Peters that resulted in him attaining the loan from

 Cornerstone Capital for an unspecified amount in August 2017 (Compl. ¶¶ 10, 18) and does not

 claim to be owed any compensation from Peters in connection with this transaction, presumably

 because Peters previously paid SSL an amount equivalent to 4% of the amount of that loan. Yet,

 despite admittedly having no involvement in the April 2018 Cornerstone Capital loan, SSL still

 seeks to recover 4% of the loan amount as if it had actually brokered that loan on behalf of Peters.

 Id. at ¶¶ 13, 23. Unlike a situation where SSL may have brokered a loan for the benefit of Peters

 and not received compensation, the $180,000.00 that SSL seeks to recover from Peters would not

 compensate SSL for any loss actually suffered and would instead bestow a windfall upon SSL and

 impose a punishment upon Peters, which is prohibited under Florida law. MCI Worldcom, 995

 So. 2d at 229-30.

                                           CONCLUSION

        As demonstrated by the foregoing, SSL cannot state an actionable claim for breach of

 contract against Peters, and on this basis, Peters respectfully requests that the Court enter an Order

 dismissing SSL’s Complaint, with prejudice, and granting any other or additional relief the Court

 deems just and proper.




                                                   8
Case 0:18-cv-62647-BB Document 7 Entered on FLSD Docket 12/10/2018 Page 9 of 10




 Dated: December 10, 2018                  Respectfully submitted,


                                           GREENBERG TRAURIG, P.A.
                                           333 SE 2nd Avenue, Suite 4400
                                           Miami, FL 33131
                                           Telephone: (305) 579-0500
                                           Facsimile: (305) 579-0717

                                           By:    /s/ Danielle N. Garno
                                                  DANIELLE N. GARNO
                                                  Florida Bar No. 492027
                                                  garnod@gtlaw.com
                                                  FRANCISCO O. SANCHEZ
                                                  Florida Bar No. 598445
                                                  sanchezfo@gtlaw.com

                                           Counsel for Defendant Jason Peters




                                       9
Case 0:18-cv-62647-BB Document 7 Entered on FLSD Docket 12/10/2018 Page 10 of 10




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 10th day of December, 2018, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served on this day on all counsel of record or pro se parties identified on the

  attached Service List, either via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                                /s/ Danielle N. Garno
                                                                DANIELLE N. GARNO


                                          SERVICE LIST
                              Sure Sports Lending LLC v. Jason Peters
                                    Case No. 0:18-cv-62647-BB

   HEITNER LEGAL, PLLC
   Darren Heitner, Esq.
   215 Hendricks Isle
   Fort Lauderdale, FL 33301
   Phone: 954-558-6999
   Fax: 954-927-3333
   darren@heitnerlegal.com

   Counsel for Plaintiff




                                                 10
